Case 1:19-cv-22771-UU Document 14 Entered on FLSD Docket 08/01/2019 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                        Miami Division

                                CASE NO.: 19-cv-22771-UNGARO

 FRANCESO GRANIERO, and other
 Similarly situated individuals,

          Plaintiff,

 v.

 EMIL FRANC, INC. d/b/a Café Ragazzi,
 HECTOR REGLERO, and PAOLA GAUDELLI,

       Defendants.
 ________________________________________/

                                      MOTION TO DISMISS

          Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendants, EMIL FRANC, INC.,

 d/b/a Café Ragazzi (“Ragazzi”) and HECTOR REGLERO (“Reglero”), move to dismiss the

 Complaint for failure to state a claim upon which relief can be granted, and in support thereof

 state:

                                          INTRODUCTION

          On July 5, 2019, Plaintiff, Francesco Graniero (“Plaintiff”), initiated this action with a

 Complaint against Defendants, asserting two (2) claims for relief: (1) failure to pay overtime wage

 compensation in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et. seq., (Count

 I – Against Corporate Defendant); and (2) failure to pay overtime wage compensation in violation of

 the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et. seq., (Count II – Against Individual

 Defendants). However, as demonstrated below, each of these claims has serious pleading deficiencies

 warranting the dismissal of the Complaint, in its entirety, pursuant to Federal Rule of Civil Procedure

 12(b)(6).
Case 1:19-cv-22771-UU Document 14 Entered on FLSD Docket 08/01/2019 Page 2 of 8




                                     STANDARD OF REVIEW

        “Under Fed. R. Civ. P. 12(b)(6), a court shall grant a motion to dismiss where, based upon

 a dispositive issue of law, the factual allegations of the complaint cannot support the asserted cause

 of action.” Brain Pharma, LLC, v. Scalini, et al., 858 F. Supp. 2d at 1352 (citing Glover v. Liggett

 Grp., Inc., 459 F.3d 1304, 1308 (11th Cir. 2006)). “To survive a motion to dismiss, a complaint

 must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

 on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

 550 U.S. 544, 570 (2007). “The mere possibility the defendant acted unlawfully is insufficient to

 survive a motion to dismiss.” Sinaltrainal v. Coca-Cola Co., 758 F.3d 1252, 1261 (11th Cir. 2009).

 “Factual allegations must be enough to raise a right to relief above the speculative level.”

 Twombly, 550 U.S. at 555. “[I]n analyzing the sufficiency of the complaint, the Court limits its

 consideration to the well-pleaded factual allegations, documents central to or referenced in the

 complaint, and matters judicially noticed.” Greene v. H & R Block E. Enterprises, Inc., 727 F.

 Supp. 2d 1363, 1366 (S.D. Fla. 2010) (internal quotations and alternations omitted); La Grasta v.

 First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004).

                                            ARGUMENT

        Fed. R. Civ. P. 12(b) governs motions to dismiss and allows for dismissal of a claim when

 a pleading party fails “to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

 The Court states that, “[w]hile a complaint attacked by a Rule 12(b)(6) motion does not need

 detailed factual allegations, a plaintiff’s obligation to provide the grounds of his entitlement to

 relief requires more than labels and conclusions, and a formulaic recitation of the elements of a

 cause of action will not do.” Bell Atlanta Corp. v. Twombly, 550 U.S. 544, 556 (2007); see also

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (noting that a pleading must provide “more than an


                                                   2
                          DEL CRISTO, FERNANDEZ & MONJE, P.A.
   2655 S. LE JEUNE ROAD, Penthouse 2-A, Coral Gables, Florida 33134, Tel: (305) 329-2990
Case 1:19-cv-22771-UU Document 14 Entered on FLSD Docket 08/01/2019 Page 3 of 8




 unadorned, the-defendant-unlawfully-harmed me accusation”). Instead, a plaintiff must plead

 enough facts to state a plausible basis for the claim. Id.

         A complaint that meets the heightened pleading requirements of Twombly and Iqbal is

 nevertheless deficient if its allegations are so vague and ambiguous that the responding party

 cannot respond in good faith or without prejudice to himself.1 Instead, a plaintiff must plead

 enough facts to state a plausible basis for the claim. Twombly, 550 U.S. 544 at 555. In other words,

 a plaintiff’s “[f]actual allegations must be enough to raise a right to relief above the speculative

 level.” Id.

         This Court states, “[a]s the Supreme Court has stressed, Twombly ‘expounded the pleading

 standard for all civil actions’ ” and FLSA cases are no exception. Diaz v. U.S. Century Bank, 2012

 U.S. Dist. LEXIS 116877 at *4, note 1 (S.D. Fla. 2012). The assertion of factual conclusions or

 “legal conclusions masquerading as factual conclusions” fails to satisfy the Twombly and Iqbal

 pleading standard. Twombly, 550 U.S. at 555; Diaz, 2012 U.S. Dist. LEXIS 116877 at *3.

 Moreover, simply pleading “facts that are merely consistent with a defendant’s liability... stops

 short of [the Twombly and Iqbal pleading standard].” Iqbal, 556 U.S. at 678. Since, as argued

 below, Plaintiff’s Complaint fails to meet these pleading standards, it is deficient and thus the relief

 requested by Defendants under Fed. R. Civ. P. 12(b)(6) is warranted.

      a. Plaintiff has not stated a claim for Enterprise Coverage under the FLSA

         Enterprise coverage applies to an employer which: (1) has employees engaged in

 commerce or the production of goods for commerce, or has employees handling, selling, or

 otherwise working on goods or materials that have been moved in or produced for commerce by



 1
  Fed. Ins. Co. v. Bonded Lightning Protection Sys., Inc., 2008 U.S. Dist. LEXIS 97952 *6 (S.D.
 Fla. 2008); Duran v. City of Satellite Beach, 2005 U.S. Dist. LEXIS 41795 (M.D. Fla. 2005); 5
 Wright & Miller, Fed. Practice & Procedure: Civil § 1356 at 590-591.
                                                 3
                            DEL CRISTO, FERNANDEZ & MONJE, P.A.
     2655 S. LE JEUNE ROAD, Penthouse 2-A, Coral Gables, Florida 33134, Tel: (305) 329-2990
Case 1:19-cv-22771-UU Document 14 Entered on FLSD Docket 08/01/2019 Page 4 of 8




 any person; and (2) has at least $500,000.00 of annually gross volume of sales or business done.

 Polycarpe, 616 F.3d at 1220 (citing 29 U.S.C. § 203(s)(1)(A)). “Commerce” refers to interstate or

 foreign commerce. See 29 U.S.C. § 203(b) (“ ‘Commerce’ means trade, commerce, transportation,

 transmission, or communication among the several States or between any State and any place

 outside thereof.”).

        To state a claim for enterprise coverage a plaintiff must include some actual facts (and not

 merely labels or conclusions) plausibly connecting an employer’s business to interstate commerce.

 See Sobinski v. Learning Connections of Pensacola, LLC, 2014 WL 5092268, *2-*3 (N.D. Fla.

 2014). The Complaint must state the nature of the employer’s business as it relates to interstate

 commerce in order to sufficiently plead enterprise coverage. See Ceant v. Aventura Limousine &

 Transp. Service, Inc., 874 F. Supp. 2d 1373, 1377 (S.D. Fla. 2012) (granting the Defendant’s

 motion to dismiss and stating that “[t]he primary problem is that the Complaint provides no factual

 allegations about... the nature of [defendant’s] business”).

        As in Ceant, here, the Complaint provides no factual allegations regarding the nature of

 Defendant Ragazzi’s business. The relevant allegations, ¶¶ 6 and 7 of the Complaint [D.E. 1], are

 conclusory and void of any details or facts connecting Defendants’ business to interstate

 commerce. Plaintiff also does not identify any specific goods or materials allegedly used by

 Defendants’ employees. Under the Iqbal and Twombly pleading standard, Plaintiff cannot simply

 rely on these vague allegations to show that Defendant Ragazzi or its employees engaged in

 interstate commerce. Such allegations are nothing more than the type of formulaic recitation of the

 elements of a claim the Supreme Court holds “will not do.” Iqbal, 556 U.S. at 678 (“Nor does a

 complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.”)

 (quoting Twombly, 550 U.S. at 557).


                                                   4
                          DEL CRISTO, FERNANDEZ & MONJE, P.A.
   2655 S. LE JEUNE ROAD, Penthouse 2-A, Coral Gables, Florida 33134, Tel: (305) 329-2990
Case 1:19-cv-22771-UU Document 14 Entered on FLSD Docket 08/01/2019 Page 5 of 8




        For the reasons above, the allegations in Plaintiff’s Complaint concerning enterprise

 coverage are insufficient and the Complaint should be dismissed.

    b. The Complaint fails to adequately allege a basis for FLSA liability against Individual
       Defendants

        Courts in this district have routinely granted motions to dismiss employer-liability claims

 under the FLSA where, like here, the plaintiff alleges nothing more than bare-bones, conclusory

 allegations that the defendant is an “employer” as defined by the Act. For example, in Gonzalez v.

 Old Lisbon Rest. & Bar L.L.C., 820 F. Supp. 2d 1365 (S.D. Fla. 2011), the plaintiff alleged that

 one of the defendants was an “employer” because “the related activities between the two limited

 liability companies, performed through unified operation and common control, are being done for

 a common business purpose.” Id. at 1368-1369. The court dismissed the amended complaint,

 holding that “this paragraph is insufficient to state a claim under a joint enterprise theory because

 it contains only bare legal conclusions and does not specifically allege any actual facts describing

 Defendants or their businesses.” Id. (emphasis supplied). Similarly, in Kendrick v. Eagle Int'l Grp.,

 LLC, No. 08-80909-CIV, 2009 WL 3855227 (S.D. Fla. Nov. 17, 2009), the court dismissed an

 FLSA complaint against the individual defendant in an overtime case where the plaintiff “failed

 to allege a single fact to support her legal conclusion that [defendant] ... is an employer under the

 FLSA.” Id. at 3.

        In Diaz, the court granted a motion to dismiss because “Plaintiffs’ complaint did not offer

 sufficient factual foundation to establish that Century Bank was Plaintiffs’ ‘employer’ pursuant to

 the Act. Plaintiffs for the most part have only made very vague assertions concerning their

 employment relationship with Century Bank.” Id. at 2. The court in Diaz explained that, while the

 complaint did allege that the defendants “were responsible for controlling Plaintiffs’ work hours

 and pay[,] ... the Plaintiffs have not provided anything more than those general, unsubstantiated

                                                  5
                          DEL CRISTO, FERNANDEZ & MONJE, P.A.
   2655 S. LE JEUNE ROAD, Penthouse 2-A, Coral Gables, Florida 33134, Tel: (305) 329-2990
Case 1:19-cv-22771-UU Document 14 Entered on FLSD Docket 08/01/2019 Page 6 of 8




 claims ... leaving the extent of Century Bank’s actual control over Plaintiffs to mere speculation.”

 Id.; see also Perez v. Muab, Inc., No. 10-62441-CIV-COHN, 2011 WL 845818, at 2 (S.D. Fla.

 Mar. 7, 2011) (dismissing a complaint after concluding that enterprise coverage allegations were

 “devoid of facts” when plaintiff alleged only that defendant “is an enterprise engaged in an industry

 affecting commerce, is an employer as defined by 29 U.S.C. § 203(d) and (s)(1), which has

 employees subject to the provisions of the FLSA ... in the store where Perez was employed.”).

        Here, Plaintiff’s only mention of the individual Defendants comes in ¶¶ 20 and 21, and are

 conclusory allegations that the individual Defendants are employers. As in Muab, the allegations

 made here in Plaintiff’s Complaint are devoid of any facts. Thus, this Court should dismiss the

 Complaint against the individual Defendants because Plaintiff merely recites, in a conclusory

 fashion, the elements of an employment relationship rather than factual allegations relating to those

 elements.

    c. Plaintiff’s commingling of individual Defendants is improper

        Federal Rule of Civil Procedure (8)(d)(1) states that “[e]ach allegation must be simple,

 concise, and direct. Federal Rule of Civil Procedure 10(b) states that “[a] party must state its claims

 or defenses in numbered paragraphs, each limited as far as practicable to a single set of

 circumstances . . . [i]f doing so would promote clarity, each claim founded on a separate

 transaction or occurrence—and each defense other than a denial—must be stated in a separate

 count or defense.

        Here, Plaintiff improperly commingles two individual Defendants in one claim. Setting

 aside the fact that Plaintiff has only made conclusory allegations and that the Complaint should be

 dismissed on multiple other grounds, for the purposes of promoting clarity, and because any

 alleged individual’s actions would likely be founded on separate transactions or occurrences,


                                                   6
                          DEL CRISTO, FERNANDEZ & MONJE, P.A.
   2655 S. LE JEUNE ROAD, Penthouse 2-A, Coral Gables, Florida 33134, Tel: (305) 329-2990
Case 1:19-cv-22771-UU Document 14 Entered on FLSD Docket 08/01/2019 Page 7 of 8




 Plaintiff should bring claims against any individuals separately. As a result, the Complaint should

 be dismissed.

     d. The Complaint Fails to Allege Facts Supporting a “Willful” Violation of the FLSA or
        His Entitlement to Liquidated Damages

         The Complaint alleges that “[t]he Corporate Defendant knew and/or showed reckless disregard

 of the provisions of the Act concerning the payment of overtime wages and remains owing Plaintiff

 and those similarly situated these overtime wages since the commencement of Plaintiff’s and those

 similarly situated employees’ employment with the Corporate Defendant as set forth above, and

 Plaintiff and those similarly situated are entitled to recover double damages. The Corporate Defendant

 never posted any notice, as required by Federal Law, to inform employees of their federal rights to

 overtime and minimum wage payments”, and “[t]he Corporate Defendant willfully and intentionally

 refused to pay Plaintiff overtime wages as required by the laws of the United States as set forth above

 and remains owing Plaintiff these overtime wages since the commencement of Plaintiff’s employment

 with the Corporate Defendant as set forth above.”

         These allegations are nothing more than mere legal conclusions. Completely absent from the

 Complaint are any factual allegations to support these conclusions. When alleging a claim for knowing

 or willful violation of the FLSA, a plaintiff must show “that the employer knew or showed reckless

 disregard for the matter of whether its conduct was prohibited by the FLSA.” McLaughlin v. Richland

 Shoe Co., 486 U.S. 128, 133 (1988). Likewise, a plaintiff must allege facts sufficient to demonstrate

 an entitlement to liquidated damages. See Stewart v. Sterling Technology Solutions, LLC, 2012 WL

 2680798, at *4 (M.D. Fla. June 12, 2012) (refusing to impose liquidated damages in connection with

 default judgment under the FLSA because complaint provided only legal conclusions and no factual

 support for allegation that defendant's conduct was willful).

         Because the Plaintiff has offered no facts to establish that the Defendants’ conduct was willful

 or that he is entitled to liquidated damages, the Complaint should be dismissed.

                                                     7
                          DEL CRISTO, FERNANDEZ & MONJE, P.A.
   2655 S. LE JEUNE ROAD, Penthouse 2-A, Coral Gables, Florida 33134, Tel: (305) 329-2990
Case 1:19-cv-22771-UU Document 14 Entered on FLSD Docket 08/01/2019 Page 8 of 8




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via

 transmission of Electronic Filing generated by CM/ECF to Yadhira Ramirez-Toro, Esq., of Saens

 & Anderson, PLLC, 20900 NE 30th Avenue, Suite 800, Aventura, Florida 33180,

 yramirez@saenzanderson.com, on this 1st day of August, 2019.

                                           DEL CRISTO, FERNANDEZ & MONJE, P.A.
                                           Counsel for Defendants,
                                           Emil Franc, Inc. and Hector Reglero
                                           2655 S. Le Jeune Road, PH 2-A
                                           Coral Gables, Florida 33134
                                           Telephone: (305) 329-2990

                                           /s/Andres F. Fernandez
                                           ANDRES F. FERNANDEZ
                                           Florida Bar No.: 111967
                                           ALEXANDER J. MONJE
                                           Florida Bar No.: 1008206
                                           Fernandez@dfmlawyers.com
                                           Monje@dfmlawyers.com
                                           Pleadings@dfmlawyers.com




                                              8
                          DEL CRISTO, FERNANDEZ & MONJE, P.A.
   2655 S. LE JEUNE ROAD, Penthouse 2-A, Coral Gables, Florida 33134, Tel: (305) 329-2990
